Metcalf, J.
A purchaser at an officer’s sale of A’s goods, on an execution against B, acquires no property in them, and can justify no intermeddling with them. For any acts of assumed ownership or control thereof he is liable to A in any action to which he would have been liable if there had been no sale. Cases cited in Buffum v. Deane, 8 Cush. 41. Shaw v. Tunbridge, 2 W. Bl. 1064. Stone v. Elberly, 1 Bay, 317.
We understand that the defendants took and carried away the wood, under Smith’s claim thereto, by virtue of the officer’s sale. The plaintiff has therefore adopted a proper form of action, though he might have maintained replevin.

Exceptions overruled.